Case 1:19-cv-00036-JJM-LDA Document 47 Filed 07/29/20 Page 1 of 19 PageID #: 557




 UNITED STATES DISTRICT COURT
  FOR THE DISTRICT OF RHODE ISLAND


 DANIELLE LEMA
 VS                                            CA NO.19-cv-36JJM
 NATIONSTAR MORTGAGE LLC
                            FIRST AMENDED COMPLAINT

 VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT, 15
 USC 1692, AGAINST NATIONSTAR MORTGAGE LLC


       1.     Plaintiff, Danielle Lema (“Lema”) is a resident of the State of Rhode

 Island.


       2.     On January 28, 2019, when this case was filed, Lema was the owner

 of real property located at 15 Ninth Street, East Providence, Rhode Island

       3.        The Federal Housing Finance Agency (“FHFA”) is an independent

 agency of the United States Federal Government established pursuant to 12 U.S.C.

 § 4511et seq.

       4.     FHFA was the conservator for Federal National Mortgage Association

 (“Fannie Mae”) which is a corporation organized under the laws of the United

 States by Special Charter.

       5.     Defendant, Nationstar Mortgage, LLC (“Nationstar”) is a Delaware

 limited liability company engaged in the business of collecting debts in this state
Case 1:19-cv-00036-JJM-LDA Document 47 Filed 07/29/20 Page 2 of 19 PageID #: 558




 with its principal place of business located a 8950 Cypress Waters Boulevard,

 Dallas, Texas, 75019.

       6.     The principal business purpose of Nationstar is the collection of debts

 using the mails and telephone.

       7.      Nationstar regularly attempts to collects debts alleged to be due other

 persons, such as Fannie Mae and other mortgagees.

       8.     Nationstar is a debt collector and was a loan servicer for Plaintiff’s

 mortgage loan.

       9.     Nationstar does business under the fictitious name of Mr. Cooper.

       10.    The principal business purpose of Nationstar is not the enforcement of

 security interests.

       11.    Nationstar at all the times referenced in this complaint and previously,

 as a loan servicer, collected mortgage payments from mortgagors, paid taxes from

 escrow proceeds to municipal tax collectors and paid property insurance payments

 due to insurance companies from escrow which it maintained for mortgagors.

       12.    Nationstar, as part of its loan servicing business, determined the

 amount of escrow needed for this mortgage loan account.

       13.    Nationstar, as part of its loan servicing business, provides loss

 mitigation for homeowners and the owners of mortgage notes, taking and

 evaluating loan modifications.
Case 1:19-cv-00036-JJM-LDA Document 47 Filed 07/29/20 Page 3 of 19 PageID #: 559




        14.   Nationstar, as part of its loan servicing business, ordered through its

 electronic system of record property inspections for properties such as that of the

 Plaintiff.

        15.   At the time that Nationstar commenced servicing Plaintiff’s mortgage,

 she was in default and Nationstar treated her loan as if it were in default.

        16.   On or about September 28, 2005, Lema borrowed $261, 800.00 from

 American Brokers Conduit (“Originating Lender”), which was evidenced by a

 promissory note (the “Note”) on the same date, a copy of which is attached as

 Exhibit 1.

        17.   On or about the same date, the Note was secured by a mortgage

 (“Mortgage”) in favor of Mortgage Electronic Registration Systems,

 Inc.(“MERS”) as nominee for American Brokers Conduit, attached as Exhibit 2.

        18.   The Mortgage was recorded on September 28, 2005, in the Land

 Evidence Records of the City of East Providence in Book 2545 at Page 243.

        19.    On February 27, 2009, MERS executed an assignment of mortgage

 which conveyed the mortgage to Fannie Mae.

        20.    On November 3, 2016, Fannie Mae executed an assignment of

 mortgage, which conveyed the mortgage to Nationstar.
Case 1:19-cv-00036-JJM-LDA Document 47 Filed 07/29/20 Page 4 of 19 PageID #: 560




         21.   On September 18, 2018 Nationstar executed an assignment of

 mortgage, which conveyed the mortgage to Fannie Mae.


         22.   On September 12, 2017, Plaintiff executed a loan Modification

 Agreement, whereby her loan was modified by Fannie Mae, through its loan

 servicer, Nationstar.

         23.   This loan modification was effective September 1, 2017 and the first

 payment due on the modified mortgage was October 1, 2017.

         24.   This loan modification, which had a term of 40 years, deferred all past

 due interest arrearages and all past due escrow, fees and expenses to September 1,

 2057.

         25.   All legal fees which had been incurred prior to the loan modification

 were included in the past escrow, fees and expenses, which were not due until

 September 1, 2057.


         26.   Thus when the loan was modified, Plaintiff was not in arrears as of

 September 1, 2017 and owed no legal fees or any other past due fees or expenses.


         27.   This modification was boarded and electronically loaded on the

 electronic system of record of Nationstar on September 27, 2017.
Case 1:19-cv-00036-JJM-LDA Document 47 Filed 07/29/20 Page 5 of 19 PageID #: 561




       28.    Plaintiff made the first two payments of $1941.84 for principal,

 interest and escrow for October and November, 2017.


       29.    The monthly payment for principal and interest for the modified loan

 was $1101.40.


       30.    Due to financial difficulties Lema fell behind on her mortgage at the

 end of 2017..


       31.    On or about April 10, 2018, Nationstar transmitted electronic data

 regarding Lema’s mortgage loan and a template to its mail and print vendor, The

 Walz Group (“Walz”) of Temecula, California.

       32.    Walz was at the time and still is a mail and print vendor for

 Nationstar, which deposits into the mail letters and statements, notices and other

 documents documents to Nationstar’s millions of mortgage customers.

       33.    Walz received the data and template from Nationstar and created a

 default letter, which was dated April 10, 2018.

       34.    This letter, attached to the original complaint was not mailed by

 Nationstar, but by Walz.
Case 1:19-cv-00036-JJM-LDA Document 47 Filed 07/29/20 Page 6 of 19 PageID #: 562




       35.    This letter was mailed to Danielle Lema, c/o John B. Ennis, 1200

 Reservoir Avenue, Cranston, RI 02920. A copy was attached to the original

 complaint as Exhibit C.

       36.    Lema never designated 1200 Reservoir Avenue, Cranston, RI 02920

 as her designated address for mail pursuant to Paragraph 15 of the mortgage.

       36.    However this letter was never deposited into the mail by first class

 mail to Danielle Lema at her correct mailing address of 15 Ninth Street, East

 Providence Rhode Island 02914.

       37.    Walz did mail a certified letter to 15 9th Street, East Providence, RI

 02914, which was never picked up by Lema.

       38.    Pursuant to the mortgage, the notice had to be sent to Danielle Lema,

 15 Ninth Street, East Providence, RI 02914 by first class mail in order for it have

 been deemed given to her upon mailing.


       39.    Paragraph 15 of the mortgage indicates that any mail sent by means

 other than first class mail, requires actual delivery to the borrower, such as Lema.


       40.    Lema never received the April 10, 2018 letter, which was attached to

 the original complaint as Exhibit C.
Case 1:19-cv-00036-JJM-LDA Document 47 Filed 07/29/20 Page 7 of 19 PageID #: 563




       41.    Walz never mailed this letter by regular mail solely to Danielle Lema,

 15 Ninth Street, East Providence, RI 02914, who never received this letter.


       42.    This letter also did not strictly comply not compliant with paragraph

 19 or 22 of the mortgage or Paragraph 7 or 11 of the note.


       43.    On April 10, 2018, the records of Nationstar indicate that the Plaintiff

 was in arrears for the five months of principal and interest from December 1,

 2017 through April 1, 2018 which was $5507.00.


       44.    The escrow for these five months totaled $4,202.20.


       45.    The total amount of principal, interest and escrow for these five

 months was $9,709.20.


       46.    As a result on April 10, 2018 Plaintiff was not in arrears in the amount

 of $10, 962.26 for principal and interest or for principal, interest and escrow.


       47.    The terms of the promissory note were incorporated into the terms of

 the mortgage, when these two documents were executed by the Plaintiff on

 September 29, 2005.


       48.    The terms of the note did not permit the lender to declare an amount

 in default other than the amount due for principal and interest.
Case 1:19-cv-00036-JJM-LDA Document 47 Filed 07/29/20 Page 8 of 19 PageID #: 564




        49.     The purported default notice deceptively and erroneously included

 fees and expenses which were not permitted by paragraph 7 of the promissory note

 or paragraph 19 of the mortgage.


        50.     The purported default notice also deceptively advised the Plaintiff that

 she had to pay payments due, advances and any other expenses after the date of the

 letter in order to cure the default.


        51.     This letter also deceptively advised her that “All reinstatement

 payments must be made in certified funds” as to the cure amount.


        52.     However reinstatement occurs only when the mortgage loan has been

 accelerated and is not applicable as to default letters.


        53.     The letter deceptively confused the Plaintiff by referencing

 obligations which only had to be paid in the event that the mortgage note was

 accelerated.


        54.     Paragraph 19 of the mortgage indicated the exact conditions

  following acceleration, which a borrower had to satisfy in order to reinstate

 the mortgage loan after acceleration:

 (1) pay the lender all sums due under the mortgage and the note as if no
 acceleration had occurred;

 (2) cure any default of any other covenants or agreements;
Case 1:19-cv-00036-JJM-LDA Document 47 Filed 07/29/20 Page 9 of 19 PageID #: 565




 (3) pay all expenses incurred in enforcing the mortgage—such as reasonable
 attorneys' fees, property inspection and valuation fees, and other fees incurred for
 purposes of protecting the lender's interest in the property; and

 (4) take such action as reasonably required by the lender to assure that the lender's
 interest in the property and rights under the security instrument, and the borrower's
 obligation to pay the sums secured by the security instrument, will continue
 unchanged.

         55.   These fees and expenses were the type of expenses which Nationstar

 deceptively included in the purported default notice.


         56.   Nationstar deceptively stated in this letter that Lema could reinstate

 the loan after acceleration, and provided certain addresses to mail the payments,

 without advising her that this right to reinstate would end five days before the sale

 date.


         57.   The terms of the mortgage provided that Lema had to be informed that

 she had the unconditional right to bring a court action to assert the non-existence of

 a default or any other defense to acceleration and sale.


         59.   However Nationstar limited this right in the letter by stating that a

 borrower could only bring a court action after acceleration of the mortgage note.


         60.   Nationstar also deceptively stated that failure to cure the default may

 result in foreclosure proceedings, not the statutory power of sale.
Case 1:19-cv-00036-JJM-LDA Document 47 Filed 07/29/20 Page 10 of 19 PageID #: 566




        61.    Contrary to the terms of the mortgage and the note, the note was not

  accelerated, despite the fact that Paragraph 11 of the note specifically provides:


         If Lender exercises the option to require immediate payment in full, Lender
  shall give Borrower notice of acceleration. The notice shall provide a period of not
  less than 30 days from the date the notice is given in accordance with Section 15
  within which Borrower must pay all sums secured by this Security Instrument. If
  Borrower fails to pay these sums prior to the expiration of this period, Lender may
  invoke any remedies permitted by this Security Instrument without further notice
  or demand on Borrower.

        62.    Nationstar did not provide a Notice of Acceleration to the Plaintiff

  and thus did not strictly comply with the terms of the note as incorporated into the

  terms of the mortgage.


        63.    The mortgage and the note was drafted by American Brokers Conduit,

  the originator of the mortgage loan, with no input from the Plaintiff as to its terms.

        64.    Any ambiguities regarding any obligations and rights under the terms

  of the mortgage thus must be strictly construed against the drafter and its

  successors and assigns.


        65.    The reasonable expectation of the Plaintiff in relation to the mortgage

  and note was that she was entitled to a default letter pursuant to the terms of the

  mortgage and the note, which would declare a certain amount in default and that

  she be provided at least thirty days to cure this specific amount.
Case 1:19-cv-00036-JJM-LDA Document 47 Filed 07/29/20 Page 11 of 19 PageID #: 567




        66.    The additional deceptive language, which created the obligation to

  pay additional amounts determined by Nationstar in its letter did not comply with

  the terms of the mortgage at all and certainly did not strictly comply with the terms

  of the mortgage or the note.


        67.    Nationstar’s inclusion of deceptive terms not permitted by the terms

  of the mortgage and the note in a default letter rendered this letter invalid.


        68.    As a result Nationstar, on behalf of Fannie Mae, was not authorized to

  accelerate the mortgage note and was not authorized to exercise the statutory

  power of sale.


        69.    The specific demand in the letter mailed by Nationstar for $10.962.26

  plus any payments, charges or expenses afterward was an inaccurate amount,

  which did not accurately reflect the amount actually due pursuant to the terms of

  the mortgage and the note and violated the FDCPA by mischaracterizing the nature

  of the obligation, namely the amount past due.


        70.    This amount, claimed to be the arrearage, included multiple

  unreasonable and unnecessary charges, including legal fees of $1281.00 which

  were incurred before the loan modification and should not have been charged to

  the mortgage loan account.
Case 1:19-cv-00036-JJM-LDA Document 47 Filed 07/29/20 Page 12 of 19 PageID #: 568




        71.    Since the amount of the alleged arrearage was not accurate, the

  transmittal of an inaccurate amount to cure did not strictly comply with the terms

  of the mortgage and the note.

        72.    The mortgage and the note clearly state that the borrower must be

  provided the amount of the default.

        73.    The Plaintiff was entitled pursuant to the terms of the mortgage to be

  provided the exact amount of the arrearage and to be given thirty days to cure the

  amount of the exact arrearage.

        74. In order to exercise the statutory power of sale, the lender or its assignee

  were contractually required to provide the Plaintiff and accurate amount of the

  default and then wait thirty days after first class mail or delivery of this accurate

  amount, as required by the mortgage and note, before mailing a Notice of

  Acceleration and providing the Plaintiff an additional thirty days to reinstate.

        75.    The deceptive nature of this letter by not advising the Plaintiff of the

  limitations on the right to reinstate did not strictly comply with the terms of the

  mortgage and as a result was defective, which precluded the exercise of the

  statutory power of sale.


        76.    The terms of the mortgage authorized the exercise of the statutory

  power of sale, which could only be exercised by the mortgagee, which sought to
Case 1:19-cv-00036-JJM-LDA Document 47 Filed 07/29/20 Page 13 of 19 PageID #: 569




  foreclose sending the consumer a Notice of Sale, pursuant to the provisions of

  R.I.G.L. §§§ 34-27-4 .


        77.    The provisions of R.I.G.L 34-27-3.2 state that before a mortgagee can

  foreclose on property by the exercise of the statutory power of sale or by other

  means, the consumer who resides in the property as her residence, must be

  provided a Notice of Mediation from the mortgagor, which is seeking to foreclose.


        78.    Lema was never provided a Notice of Mediation due to it being

  mailed by certified mail instead of regular mail.

        79.    The provisions of R.I.G.L 34-27-3.2 state that before a mortgagee can

  foreclose on property by the exercise of the statutory power of sale or by other

  means, the mortgagor must be provided a Notice of Foreclosure Counseling from

  the mortgagee.


        78.    Lema was never provided a Foreclosure Counseling due to it being

  mailed by certified mail instead of regular mail.


        79.     Nationstar hired Brock & Scott, PLLC (“Brock”) in November, 2018

  to seek to collect on the Plaintiff’s note on behalf of Nationstar.
Case 1:19-cv-00036-JJM-LDA Document 47 Filed 07/29/20 Page 14 of 19 PageID #: 570




        80.    Nationstar, through its agent Brock, by letter dated December 7, 2018,

  threatened to conduct a foreclosure sale for Plaintiff’s home on January 30, 2019 at

  12 :00 PM. A copy of the letter is attached as Exhibit 3.

        81. Due to the failure to comply with the terms of the mortgage and the

  note, by not accelerating the note and by not complying with the statutory

  provisions, Nationstar by causing the letter to be mailed scheduling a sale of

  Lema’s home,violated 15 U.S.C. §1692e(5) by using false, deceptive or misleading

  representations or means in connection with the collection of any debt.

        82.    The facts alleged in this complaint establish that Nationstar

  deceptively threatened to schedule a foreclosure sale of Plaintiff’s home and

  violated 15 U.S.C.§1692e(5) by making a threat to take an action that could not be

  legally taken.


        83.    Nationstar by its December 7, 2018 letter, sent by its attorney and

  agent, Brock threatened to take nonjudicial action to effect dispossession or

  disablement of Plaintiff’s property in violation of even though Fannie Mae, had

  no right to possession of the property claimed as collateral through an enforceable

  security interest. Specifically in this letter Nationstar, through its agent, threatened

  to sell the home of the Plaintiff on January 30, 2019.


        84.    This letter thus constituted a violation of 15 U.S.C. §1692f(6).
Case 1:19-cv-00036-JJM-LDA Document 47 Filed 07/29/20 Page 15 of 19 PageID #: 571




        85.    These deceptive actions of Nationstar have occurred within one year

  of the filing of this complaint.


        86.    All the actions of Nationstar, alleged in this complaint, were designed

  to compel the Plaintiff to pay monies to Nationstar on behalf of Fannie Mae,

  individually and through its attorney, on behalf of the owner of the note

  and mortgage under the false threat of foreclosure of her home unless she made

  such a payment to Nationstar, through its attorney on behalf of the entity, which

  claimed to own the note.

        87.    Any claims in this Amended Complaint relate back to this entity of

  the original complaint. The allegations made in the original complaint put the

  defendant on notice that these allegations were FDCPA violations. The facts

  alleged in the original complaint put the Defendant on notice that its conduct in

  regard to these claims constituted violations of the FDCPA.


        88.    15 U.S.C. § 1692(f) provides that a debt collector may not use unfair

  or unconscionable means to collect or attempt to collect any debt.

        89.     Nationstar violated 15 U.S.C. § 1692(f) because its conduct as

  outlined herein constitutes an unconscionable means to collect or to attempt to

  collect a debt.

        90.     Nationstar’s conduct has caused Plaintiff to suffer great emotional

  distress driven by the fear that she might lose her home which has resulted in loss
Case 1:19-cv-00036-JJM-LDA Document 47 Filed 07/29/20 Page 16 of 19 PageID #: 572




  of sleep, anxiety, depression, and embarrassment.

        91.    She was fearful about the housing for her and her children if the

  foreclosure sale went forward on January 30, 2019.

        92.    Due to Nationstar’s conduct, Plaintiff was fearful that she would lose

  her home at a foreclosure sale.

        93.    As a result of this improper sale being scheduled, in violation of the

  FDCPA, she incurred the cost of driving twice to her attorney’s office to provide

  information to her attorney before the case was filed, to discuss the affidavit which

  she needed to sign and to actually sign the affidavit at her lawyer’s office on

  January 27, 2019.

        94.    These two drives from her home to her attorney’s office on January

  26, 2019 and January 27, 2019 consisted of two round trips totaling more than 13.4

  miles. The IRS standard mileage allowance provides for .56 per mile. Thus she

  incurred $7.50 in vehicle and fuel costs as a result of Nationstar’s conduct.

        95.    Due to the conduct of Nationstar Plaintiff has used her cell phone to

  call and receive calls from her attorney, not after the case was filed, but before it

  was filed when she was frantic and concerned that she would be forfeclosed on

  January 29, 2019.

        96.    These calls were charged to her pursuant to her cell phone usage and

  monthly fees.
Case 1:19-cv-00036-JJM-LDA Document 47 Filed 07/29/20 Page 17 of 19 PageID #: 573




        97.     Plaintiff has used electricity to recharge her cell phone these calls

  when she spoke with her attorney regarding the possible foreclosure prior to the

  case being filed.

        98.    Due to the actions of Nationstar, she spent time away from her

  children to discuss this matter with her attorney before this case was filed.

        98.    She hired her attorney to communicate with Nationstar, through Brock

  by letter and phone calls and emails. She thus incurred attorney fees and costs to

  respond to these false communications prior to filing suit.

        99.    She was embarrassed and received phone calls from investors who

  called her when the sale of her home was advertised three times in the Providence

  Journal.

        100. She became irritable and stressed out with her children after receiving

  the December 7, 2018 threat to sell her home.

        101. She took time out from work and her schedule at home to speak with

  her attorneys before this case was filed to talk about the likelihood of success.

        102. Due to the actions of Nationstar after receipt of the December 7, 2018

  letter, she was unable to sleep, worrying about the foreclosure sale.

        103    She has incurred legal fees to communicate with Nationstar’s

  attorney to cancel this improper attempted sale.

        104. As a result of the above described acts of Nationstar it is liable to the
Case 1:19-cv-00036-JJM-LDA Document 47 Filed 07/29/20 Page 18 of 19 PageID #: 574




  Plaintiff for actual damages, statutory damages, attorney’s fees and costs.

        105. Plaintiff has incurred legal fees in this action.

  WHEREFORE, Plaintiff demands that Judgment be entered against

  Nationstar for the following relief:



  A. Judgment against Nationstar for actual damages, and statutory damages of

  $1,000.00 for each violation of the FDCPA.

  B. Legal fees for the prosecution of this action.

  C. For all other just and proper relief




  DANIELLE LEMA

  By her attorney,

  /s/ John B. Ennis                                     July 29, 2020
  JOHN B. ENNIS, ESQ. #2135
  1200 Reservoir Avenue
  Cranston, Rhode Island 02920
   (401) 943-9230
  Jbelaw75@gmail.com

  Plaintiff demands a Trial by Jury
Case 1:19-cv-00036-JJM-LDA Document 47 Filed 07/29/20 Page 19 of 19 PageID #: 575




                      Certificate of Service

  I hereby certify that I served a copy of this Amended Complaint to Samuel

  Bodurtha, Jeffrey Ankrom and Krystle Tadesse and Joseph Farside on July 29,

  2020 by electronic filing.

  /s/ John B. Ennis
